UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: George Putnam Balanced Fund The fund's portfolio 4/30/12 (Unaudited) COMMON STOCKS (58.4%) (a) Shares Value Banking (5.7%) Bank of New York Mellon Corp. (The) 196,500 $4,647,225 BB&T Corp. 55,500 1,778,220 Comerica, Inc. 80,600 2,580,812 Fifth Third Bancorp 56,800 808,264 JPMorgan Chase & Co. 613,200 26,355,336 PNC Financial Services Group, Inc. 28,900 1,916,648 State Street Corp. 163,600 7,561,592 U.S. Bancorp 245,400 7,894,518 Wells Fargo & Co. 438,100 14,645,683 Basic materials (1.7%) Alcoa, Inc. 213,900 2,081,247 Dow Chemical Co. (The) 45,348 1,536,390 E.I. du Pont de Nemours & Co. 121,300 6,484,698 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 32,100 1,229,430 Nucor Corp. 83,500 3,274,035 PPG Industries, Inc. 37,600 3,957,024 Rio Tinto PLC ADR (United Kingdom) 20,800 1,166,256 Weyerhaeuser Co. (R) 35,072 714,066 Capital goods (3.1%) Eaton Corp. 52,200 2,514,996 Emerson Electric Co. 54,200 2,847,668 Illinois Tool Works, Inc. 84,800 4,865,824 Ingersoll-Rand PLC 29,000 1,233,080 Lockheed Martin Corp. 19,300 1,747,422 Northrop Grumman Corp. 95,900 6,068,552 Parker Hannifin Corp. 32,500 2,849,925 Raytheon Co. 85,500 4,628,970 Staples, Inc. 153,500 2,363,900 United Technologies Corp. 94,500 7,714,980 Communication services (4.5%) AT&T, Inc. 499,782 16,447,826 Comcast Corp. Class A 270,100 8,192,133 DIRECTV Class A (NON) 16,300 803,101 Juniper Networks, Inc. (NON) 38,400 822,912 Time Warner Cable, Inc. 37,600 3,024,920 Verizon Communications, Inc. 488,200 19,713,516 Vodafone Group PLC ADR (United Kingdom) 159,300 4,433,319 Conglomerates (2.5%) 3M Co. 26,200 2,341,232 General Electric Co. 1,055,400 20,664,732 Tyco International, Ltd. 128,100 7,190,253 Consumer cyclicals (5.8%) Bed Bath & Beyond, Inc. (NON) 11,200 788,368 Carnival Corp. 58,900 1,913,661 Ford Motor Co. 201,400 2,271,792 Hasbro, Inc. 101,200 3,718,088 Home Depot, Inc. (The) 63,000 3,262,770 Johnson Controls, Inc. 93,300 2,982,801 Kimberly-Clark Corp. 49,100 3,852,877 Marriott International, Inc. Class A 64,620 2,525,996 News Corp. Class A 209,700 4,110,120 Omnicom Group, Inc. 23,200 1,190,392 Stanley Black & Decker, Inc. 15,700 1,148,612 Target Corp. 158,700 9,195,078 Time Warner, Inc. 227,800 8,533,388 TJX Cos., Inc. (The) 202,900 8,462,959 Viacom, Inc. Class B 110,200 5,112,178 Wal-Mart Stores, Inc. 45,900 2,703,969 Walt Disney Co. (The) 180,700 7,789,977 Consumer finance (0.5%) American Express Co. 87,300 5,256,333 Consumer staples (4.7%) Avon Products, Inc. 129,300 2,792,880 Coca-Cola Co. (The) 26,300 2,007,216 Coca-Cola Enterprises, Inc. 181,300 5,460,756 Colgate-Palmolive Co. 20,400 2,018,376 CVS Caremark Corp. 173,200 7,728,184 General Mills, Inc. 56,500 2,197,285 Hertz Global Holdings, Inc. (NON) 249,700 3,847,877 Kellogg Co. 30,500 1,542,385 Kraft Foods, Inc. Class A 66,262 2,641,866 Lorillard, Inc. 24,200 3,274,018 Newell Rubbermaid, Inc. 156,300 2,844,660 PepsiCo, Inc. 23,900 1,577,400 Philip Morris International, Inc. 139,800 12,513,498 Procter & Gamble Co. (The) 87,600 5,574,864 Energy (6.5%) Anadarko Petroleum Corp. 14,100 1,032,261 Chevron Corp. 116,000 12,360,960 ConocoPhillips 48,200 3,452,566 Devon Energy Corp. 42,400 2,961,640 Exxon Mobil Corp. 267,500 23,095,950 Hess Corp. 39,400 2,054,316 National Oilwell Varco, Inc. 29,200 2,212,192 Newfield Exploration Co. (NON) 43,300 1,554,470 Noble Corp. (Switzerland) 88,200 3,356,892 Occidental Petroleum Corp. 63,200 5,765,104 Royal Dutch Shell PLC ADR (United Kingdom) 120,922 8,650,760 Schlumberger, Ltd. 67,995 5,041,149 Total SA ADR (France) 87,000 4,185,570 Valero Energy Corp. 60,300 1,489,410 Financials (3.5%) Aflac, Inc. 90,000 4,053,600 Citigroup, Inc. 355,450 11,744,068 Goldman Sachs Group, Inc. (The) 71,510 8,234,377 MetLife, Inc. 134,300 4,838,829 Progressive Corp. (The) 108,900 2,319,570 Prudential Financial, Inc. 176,200 10,667,148 Health care (9.1%) Abbott Laboratories 28,200 1,750,092 Aetna, Inc. 160,600 7,072,824 Baxter International, Inc. 136,900 7,585,629 Bristol-Myers Squibb Co. 81,900 2,733,003 CIGNA Corp. 99,400 4,595,262 Covidien PLC (Ireland) 80,412 4,441,155 Johnson & Johnson 314,900 20,496,841 Medtronic, Inc. 90,000 3,438,000 Merck & Co., Inc. 317,300 12,450,852 Novartis AG ADR (Switzerland) 40,500 2,234,385 Pfizer, Inc. 849,358 19,475,779 Quest Diagnostics, Inc. 25,900 1,494,171 St. Jude Medical, Inc. 124,500 4,820,640 Stryker Corp. 100,100 5,462,457 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 53,700 2,456,238 Thermo Fisher Scientific, Inc. 140,100 7,796,565 Insurance (2.2%) Allstate Corp. (The) 156,400 5,212,812 Chubb Corp. (The) 64,600 4,720,322 Marsh & McLennan Cos., Inc. 193,800 6,482,610 RenaissanceRe Holdings, Ltd. 17,000 1,327,020 Sun Life Financial, Inc. (Canada) 62,700 1,536,150 Travelers Cos., Inc. (The) 112,600 7,242,432 Investment banking/Brokerage (0.5%) Charles Schwab Corp. (The) 280,800 4,015,440 Morgan Stanley 102,740 1,775,347 Real estate (0.4%) Equity Residential Trust (R) 21,448 1,317,765 Prologis, Inc. (R) 49,281 1,763,274 Simon Property Group, Inc. (R) 8,362 1,301,127 Technology (4.9%) Adobe Systems, Inc. (NON) 100,700 3,379,492 Apple, Inc. (NON) 3,300 1,927,992 Cisco Systems, Inc. 468,000 9,430,200 EMC Corp. (NON) 233,800 6,595,498 Hewlett-Packard Co. 82,800 2,050,128 Honeywell International, Inc. 172,100 10,439,586 IBM Corp. 21,500 4,452,220 Intel Corp. 153,600 4,362,240 KLA-Tencor Corp. 16,400 855,260 Microsoft Corp. 224,600 7,191,692 Oracle Corp. 65,100 1,913,289 Qualcomm, Inc. 38,100 2,432,304 SanDisk Corp. (NON) 31,200 1,154,712 Texas Instruments, Inc. 56,000 1,788,640 Yahoo!, Inc. (NON) 52,900 822,066 Transportation (0.3%) FedEx Corp. 23,000 2,029,520 United Parcel Service, Inc. Class B 24,500 1,914,430 Utilities and power (2.5%) Ameren Corp. 139,200 4,564,368 American Electric Power Co., Inc. 98,000 3,806,320 Dominion Resources, Inc. 27,300 1,424,787 Duke Energy Corp. 76,300 1,635,109 Edison International 107,100 4,713,471 Entergy Corp. 83,000 5,441,480 Exelon Corp. 20,400 795,804 NextEra Energy, Inc. 39,600 2,548,260 PG&E Corp. 119,550 5,281,719 Total common stocks (cost $594,643,621) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (9.2%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, May 1, 2042 $10,000,000 $10,815,625 3 1/2s, TBA, May 1, 2042 8,000,000 8,420,000 U.S. Government Agency Mortgage Obligations (7.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 8,599 9,635 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 7,690,462 8,425,768 5s, with due dates from August 1, 2033 to January 1, 2039 3,651,636 3,969,099 4 1/2s, TBA, May 1, 2042 47,000,000 50,323,046 3 1/2s, TBA, June 1, 2042 9,000,000 9,320,625 3 1/2s, TBA, May 1, 2042 18,000,000 18,691,875 Total U.S. government and agency mortgage obligations (cost $108,600,334) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) (a) Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $1,400,000 $1,403,282 Total U.S. Government Agency Obligations (cost $1,400,517) U.S. TREASURY OBLIGATIONS (8.5%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, May 31, 2013 $17,300,000 $17,914,285 2 5/8s, April 30, 2016 13,300,000 14,356,726 2 5/8s, February 29, 2016 35,270,000 38,008,934 2 3/8s, August 31, 2014 11,790,000 12,352,789 1 1/4s, April 15, 2014 18,400,000 18,750,031 Total U.S. Treasury Obligations (cost $101,104,234) CORPORATE BONDS AND NOTES (15.9%) (a) Principal amount Value Basic materials (0.8%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $275,000 $347,555 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,867,403 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 550,000 571,275 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,067,949 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,361,243 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,623 International Paper Co. sr. unsec. notes 7.95s, 2018 221,000 276,778 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 20,000 24,747 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 207,217 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 431,613 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 634,802 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 167,000 169,132 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 168,000 171,059 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 502,152 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 633,071 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 17,000 21,038 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 58,465 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 226,765 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 197,552 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,207 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 832,909 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 1,595,000 1,656,806 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 995,602 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,249,492 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 282,419 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 120,462 Communication services (1.5%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 240,190 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 285,921 American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 (R) 800,000 941,119 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 555,000 591,478 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 831,501 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,430,983 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,806,917 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 715,000 682,989 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 289,583 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 377,232 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 286,059 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 188,015 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 337,214 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 753,107 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 289,180 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 291,192 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 91,565 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 461,073 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 295,000 339,432 Qwest Corp. notes 6 3/4s, 2021 462,000 518,203 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 133,000 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,212,314 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 807,373 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 309,690 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 862,076 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 809,474 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 428,057 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 150,432 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 1,008,742 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,250,426 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 539,571 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 465,899 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 411,193 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 943,538 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 495,000 517,481 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 1,245,000 1,300,046 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 359,392 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 338,363 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 883,013 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 70,712 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 110,000 113,040 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 310,000 308,749 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 290,000 313,684 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,224,654 Owens Corning company guaranty sr. unsec. notes 9s, 2019 324,000 400,950 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 230,066 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 681,280 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 132,940 Time Warner, Inc. debs. 9.15s, 2023 340,000 468,373 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 630,000 653,004 Viacom, Inc. company guaranty sr. unsec. notes 7 7/8s, 2030 730,000 962,463 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 375,000 509,189 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 811,878 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 260,769 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 542,915 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,242,928 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 303,064 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 731,981 907,180 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 131,638 134,524 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 937,445 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 (Canada) 820,000 1,135,421 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 157,062 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 387,533 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 605,267 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 720,572 McDonald's Corp. sr. unsec. notes 5.7s, 2039 600,000 756,275 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 212,643 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 792,275 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,239,872 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 250,000 267,354 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 744,499 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 194,451 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,400 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 415,383 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 822,945 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 245,655 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 439,835 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 192,207 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 275,262 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 225,000 228,072 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 663,000 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 432,448 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 360,295 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 903,730 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 371,626 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 910,000 1,037,400 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 405,000 460,315 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,065,278 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 728,190 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 261,229 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 548,568 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 93,000 123,028 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 277,561 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 325,458 Financials (6.8%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,515,000 1,532,710 Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 598,067 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 396,686 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,185,975 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.54s, 2017 545,000 513,807 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 300,000 320,625 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 731,798 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,343,577 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 565,243 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 550,000 446,875 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 12,151,770 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 265,000 261,567 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,405,000 1,536,116 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 328,528 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 145,000 116,725 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 935,309 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,419,488 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 583,566 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 402,656 BNP Paribas NA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 86,000 BNP Paribas NA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 850,000 701,250 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 1,040,000 1,118,136 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 486,203 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 320,000 322,800 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 227,000 236,648 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 725,000 804,759 Citigroup, Inc. sr. unsec. sub. FRN 0.745s, 2016 123,000 106,062 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,415,764 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 293,928 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 229,808 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 491,059 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,263,132 Cooperative Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. notes FRN 11s, Perpetual maturity (Netherland) 465,000 590,550 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 529,972 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 605,000 726,577 Deutsche Bank AG London sr. unsec. unsub. notes Ser. 1, 3 1/4s, 2016 (Germany) 305,000 313,647 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, Perpetual maturity 470,000 385,400 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 361,000 416,078 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 19,000 19,870 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 819,180 GATX Financial Corp. notes 5.8s, 2016 560,000 600,777 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 362,988 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 301,346 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 455,000 434,469 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 48,754 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,391,095 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,410,000 1,392,231 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 929,215 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 282,000 278,340 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,591,022 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 330,795 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 671,331 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 (R) 410,000 413,909 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 1,005,000 1,085,922 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,840,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 1,004,145 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherland) 785,000 775,457 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 277,750 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,148,192 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 500,248 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.503s, 2047 2,443,000 1,807,871 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 523,000 525,615 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 1,014,023 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 280,000 302,695 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,033,966 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 1,044,756 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,183,379 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,733,104 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,446,250 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 577,146 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 105,962 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 492,076 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 481,595 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 525,000 506,625 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,248,575 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 370,021 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 403,165 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,115,950 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 100,000 101,390 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 746,812 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 210,189 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.349s, 2017 210,000 200,616 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 270,000 267,654 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 371,798 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 848,250 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.219s, 2017 (France) 385,000 248,668 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 768,420 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 1,790,000 1,324,557 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 265,000 303,820 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 536,579 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 939,462 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 470,000 485,632 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 555,000 581,182 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,235,048 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 169,082 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 668,110 Wells Fargo Bank NA unsec. sub. notes FRN 0.708s, 2016 710,000 667,843 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, Perpetual maturity (Australia) 1,010,000 989,618 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 710,000 772,362 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 214,000 209,185 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 4,000,000 5,806,840 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 123,332 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 205,000 217,098 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 506,906 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 417,879 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 132,328 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 307,683 WellPoint, Inc. notes 7s, 2019 155,000 195,552 Technology (0.2%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 281,000 303,831 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 861,323 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 915,000 1,107,160 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 395,000 412,435 Transportation (0.4%) American Airlines pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 329,963 347,286 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 674,023 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 168,622 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 152,607 163,289 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 334,402 352,794 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 205,713 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 457,541 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,274,024 1,283,578 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 710,850 805,038 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 640,488 Utilities and power (2.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 518,995 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 576,643 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 120,000 121,202 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,449,540 Beaver Valley Funding Corp. sr. bonds 9s, 2017 493,000 511,946 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,094,782 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,308,125 1,432,397 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 613,675 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 220,000 226,103 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 2,310,000 2,065,423 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 12,094 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 464,802 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 605,913 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 637,991 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 269,075 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 655,000 777,877 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 640,000 662,083 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 355,182 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 690,000 731,714 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 254,758 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 365,000 403,783 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 185,000 201,100 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 310,105 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 423,219 Kansas Gas and Electric Co. bonds 5.647s, 2021 306,512 335,061 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 735,000 747,926 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 380,251 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 450,221 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 169,227 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 376,561 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,407,715 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 665,840 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,270,175 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,025,812 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 129,700 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 889,000 1,185,102 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 1,017,795 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 960,000 1,195,576 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 208,421 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 2,008,310 Total corporate bonds and notes (cost $175,379,327) INVESTMENT COMPANIES (1.1%) (a) Shares Value Financial Select Sector SPDR Fund 421,500 $6,499,530 Market Vectors Gold Miners ETF 15,400 802,802 Utilities Select Sector SPDR Fund 141,300 5,038,756 Vanguard MSCI Emerging Markets ETF 18,000 765,540 Total investment Companies (cost $11,305,678) CONVERTIBLE PREFERRED STOCKS (1.1%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 44,073 $2,335,869 General Motors Co. Ser. B, $2.375 cv. pfd. 56,315 2,199,805 MetLife, Inc. $3.75 cv. pfd. 48,800 3,356,953 PPL Corp. $4.75 cv. pfd. 55,331 2,965,742 PPL Corp. $4.375 cv. pfd. 43,000 2,214,500 Total convertible preferred stocks (cost $14,414,183) MORTGAGE-BACKED SECURITIES (0.5%) (a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $1,407,000 $1,471,234 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 5,526,226 82,893 Ser. T-56, Class 3, IO, 0.477s, 2043 6,576,125 86,312 Ser. T-56, Class 1, IO, 0.295s, 2043 8,615,640 64,617 Ser. T-56, Class 2, IO, 0 1/8s, 2043 7,923,537 24,761 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.307s, 2045 1,819,231 15,918 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 8,620 7,804 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 746,077 761,002 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 715,303 701,014 Ser. 99-C1, Class G, 6.41s, 2031 (F) 765,731 773,460 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,169,702 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.782s, 2049 (F) 1,008,558 1,027,645 Total mortgage-backed securities (cost $5,524,087) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $275,533 IL State G.O. Bonds 4.421s, 1/1/15 420,000 443,524 4.071s, 1/1/14 1,250,000 1,302,513 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 455,021 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 317,999 Total municipal bonds and notes (cost $2,511,488) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%) (a) Principal amount Value Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $350,000 $354,597 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 226,000 211,217 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 450,000 469,768 Total foreign government bonds and notes (cost $1,032,260) ASSET-BACKED SECURITIES (0.1%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.239s, 2037 308,000 252,560 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.99s, 2032 362,318 144,637 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,059,765 161,614 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,890,629 226,875 Total asset-backed securities (cost $778,342) SHORT-TERM INVESTMENTS (12.6%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 115,482,505 $115,482,505 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 14, 2012 $9,700,000 9,699,370 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 10,000,000 10,000,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, July 13, 2012 15,750,000 15,745,197 Total short-term investments (cost $150,926,126) TOTAL INVESTMENTS Total investments (cost $1,167,620,197) (b) TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $9,307,969) (Unaudited) Principal Settlement Agency amount date Value Federnal National Mortgage Association, 3 1/2s, May 1, 2042 $9,000,000 5/14/12 $9,345,937 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,193,704,208. (b) The aggregate identified cost on a tax basis is $1,173,285,864, resulting in gross unrealized appreciation and depreciation of $142,307,037 and $27,731,366, respectively, or net unrealized appreciation of $114,575,671. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $71,698 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $222,593,467 and $302,834,851, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $87,566,250 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $20,443,146 $— $— Capital goods 36,835,317 — — Communication services 53,437,727 — — Conglomerates 30,196,217 — — Consumer cyclicals 69,563,026 — — Consumer staples 56,021,265 — — Energy 77,213,240 — — Financials 151,996,522 — — Health care 108,303,893 — — Technology 58,795,319 — — Transportation 3,943,950 — — Utilities and power 30,211,318 — — Total common stocks — — Asset-backed securities — 785,705 — Convertible preferred stocks — 13,072,869 — Corporate bonds and notes — 190,230,067 — Foreign government bonds and notes — 1,035,582 — Investment Companies 13,106,628 — — Mortgage-backed securities — 6,186,362 — Municipal bonds and notes — 2,794,590 — U.S. Government Agency Obligations — 1,403,282 — U.S. Government and Agency Mortgage Obligations — 109,975,673 — U.S. Treasury Obligations — 101,382,765 — Short-term investments 115,482,505 35,444,567 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(9,345,937) Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The George Putnam Fund of Boston By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012
